Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over HYUN et al. (KR 102155014 B1) in view of LIM et al. (US 20130222288 A1).

HYUN discloses:
1. A system comprising: 
a server rack (unmanned terminal 500) comprising a plurality of components (p 11: “when a component of the unmanned terminal 500 is broken, a configuration that compensates for the broken component…”); 

a management system (p 6-7: user terminal 600; electronic device) communicatively coupled to the server rack, the management system comprising one or more processors and one or more computer-readable storage media storing instructions, which, when executed by the one or more processors, are configured to cause the management system to perform a method comprising: 

receiving, from the server rack, an indication of a failed component of the plurality of components; (p 2: a failure of the touch panel is confirmed through the touch detection sensor, a supplementary tag activation unit for activating a supplementary tag attached to the unmanned terminal is further provided)

receiving, from a first touch sensor of the plurality of touch sensors, a touch indication; and (p 2: a failure of the touch panel is confirmed through the touch detection sensor, a supplementary tag activation unit for activating a supplementary tag attached to the unmanned terminal is further provided)

transmitting, to the server rack, an indication of whether the first touch sensor is coupled to the failed component. (p 4: a touch panel of the unmanned terminal sensed through a touch sensor installed in the unmanned terminal; p 2: a failure of the touch panel is confirmed through the touch detection sensor, a supplementary tag activation unit for activating a supplementary tag attached to the unmanned terminal is further provided)

However, HYUN does not explicitly disclose, while LIM teaches:
a plurality of touch sensors (fig 1: 110, 112, 114, 120) respectively coupled with the plurality of components (162, 140, 150, 130) of the server rack; (par 45: respectively)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine touch detection sensor of HYUN with touch sensors of LIM. One of ordinary skill in the art would have been motivated to do so in order to control a state of a component. (LIM: claim 10)

Modified HYUN discloses:
2. The system of claim 1, wherein the indication of the failed component comprises a non- functional status of the failed component stored in the management system. (p 6:  the manufacturer checks the first to fourth alarm information, which is a signal that the parts need to be replaced)

3. The system of claim 1, wherein the indication of the failed component comprises a failed connection attempt to the failed component from the management system. (p 3: the maintenance of the kiosk is to solve the problem through a remote connection with the manufacturer's representative over the phone when a problem occurs with the kiosk, and if the problem is not solved by remote access, the manufacturer visits the site to perform maintenance.)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HYUN et al. (KR 102155014 B1) in view of LIM et al. (US 20130222288 A1), and further in view of Piao et al. (CN 104691449 A).

5. The system of claim 1, wherein the failed component is selected from a group consisting of: a processor, a networking card (p 4: an unmanned terminal maintenance device connected to an unmanned terminal installed in a user company through a network to maintain and repair the unmanned terminal), a memory module, and 
However, HYUN does not explicitly disclose, while Piao teaches:
a climate control module. (par 479) [examiner’s note: of a vehicle]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine touch detection sensor on a touch panel failure of HYUN with touch sensor on a failed display unit (par 349) of Piao. One of ordinary skill in the art would have been motivated to do so in order to control temperatures. (Piao: par 478-479)

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HYUN et al. (KR 102155014 B1) in view of LIM et al. (US 20130222288 A1), and further in view of Wilson (US 20080158179 A1).

6. The system of claim 1, wherein the plurality of touch sensors comprises 
However, HYUN does not explicitly disclose, while Wilson teaches:
capacitive touch sensors. (par 25)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine touch detection sensor on a touch panel of HYUN with touch sensors in a multi-touch panel of Wilson. One of ordinary skill in the art would have been motivated to do so in order to protect the entire assembly from damage. (Wilson: par 32)

7. The system of claim 1, wherein the plurality of touch sensors comprises 
However, HYUN does not explicitly disclose, while Wilson teaches:
resistive touch sensors. (par 25)

Allowable Subject Matter
Claim(s) 4 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

There is no prior art rejection for independent claim(s) 8, 20.

The following is an examiner’s statement of reasons:
The elements of independent claim(s) 8, 20 were not found through a search of the prior art, nor were they considered obvious by the examiner. In particular, among the prior art of records, KR 102155014 B1 (p 2: a failure of the touch panel is confirmed through the touch detection sensor, a supplementary tag activation unit for activating a supplementary tag attached to the unmanned terminal is further provided) do/does not teach or suggest, in combination with the remaining limitations:
As in claim 8, “in response to receiving a first touch stimulus on a first touch sensor of a functioning hardware subsystem, issuing a first type of alert indicating that a technician is touching an incorrect part for replacement; and in response to receiving a second touch stimulus on a second touch sensor of the failed hardware subsystem, issuing a second type of alert indicating that the technician is touching the failed hardware subsystem.”
As in claim 20, “in response to receiving a first touch stimulus on a first touch sensor of a functioning hardware subsystem, issuing a first type of alert indicating that a technician is touching an incorrect part for replacement; and in response to receiving a second touch stimulus on a second touch sensor of the failed hardware subsystem, issuing a second type of alert indicating that the technician is touching the failed hardware subsystem.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113